The opinion of the court was delivered by
Lowrie, J.
— Where an insurance company appoints an agent in a distant city, and for a reward of ten per cent, commission to insure on their behalf, is it implied from the nature of his appointment, that he may bind the company for the rent of an office leased by him ?
This is the only question of this cause, and the court below was right in deciding it in the negative. The company could not have thought of such a thing; and their resolution authorizing his appointment, and which is by reference made part of the letter of attorney, proves that they did not. In it, his powers and duties are specially defined, and this is not one of them.
It would be most unreasonable to imply such a power. He might not effect a single insurance, and then it would be a costly agency to the company, when it is evident that the expense was to depend upon the success. If the agent succeeded well, it is apparent that his commissions would justify his renting an office at his own expense. Besides this, it is impossible to imply a power to rent, in an agency that is revocable at pleasure.
Judgment affirmed.